1.0	REISSUE APPLICATIONS	3
2.0	REASON FOR REISSUE	3
3.0	RESPONSE TO ARGUMENTS	5
3.1	Improper Marking in Claims	5
3.2	Defective Reissue Oath/Declaration	5
3.3	Recapture	6
3.4	Response to Claim Rejection 112 2nd Paragraph	8
3.5	Response to Claim Rejection-35 USC § 102/103	9
3.6	Response to Claim Rejection-35 USC § 103	11
4.0	CLAIM REJECTION 35 U.S.C. 251	14
4.1	Defective Reissue Oath/Declaration	14
4.2	Recapture	15
5.0	CLAIM REJECTION 35 U.S.C. 102/103	19
5.1	Chretien, Gabriel (cl. 21, 27, 28, 32-34, 36-38, 40)	20
6.0	CLAIM REJECTIONS - 35 USC § 103	32
6.1	Kitanaka, Petrowsky, Lamsahel (cl. 21, 27, 32, 34, 35)	32
6.2	Kitanaka, Petrowsky, Lamsahel, Wang (cl. 22)	38
6.3	Kitanaka, Petrowsky, Lamsahel, Wang, Satou (cl. 23)	40
6.4	Kitanaka, Petrowsky, Lamsahel, Wang, Escobar (cl. 24)	41
6.5	Kitanaka, Petrowsky, Lamsahel, Wang, Liu (cl. 25, 26)	42
6.6	Kitanaka, Petrowsky, Lamsahel, Yuki (cl. 30, 31)	45
6.7	Kitanaka, Petrowsky, Lamsahel, Brown, Gabriel (cl. 33, 34)	47
6.8	Chretien, Gabriel, Wang (cl. 22, 41)	49
6.9	Chretien, Gabriel, Wang, Satou (cl. 23)	53
6.10	Chretien, Gabriel, Wang, Escobar (cl. 24)	54
6.11	Chretien, Gabriel, Wang, Liu (cl. 25, 26)	55
6.12	Chretien, Gabriel, Ferris (cl. 29, 39)	58
6.13	Chretien, Gabriel, Petrowsky (cl. 35, 41)	62
8.0	CONCLUSION	65
8.1	ACTION MADE FINAL	65
8.2	Pertinent Art	65

DETAILED ACTION
1.0	REISSUE APPLICATIONS

This office action is for the examination of reissue application 16/003,057 filed 6/7/2018 of US Patent Number 9,979,323 issued to Ghule et al. on May 22, 2018 and responsive to Applicants amendment filed on 7/26/2021 in response to non-final rejection mailed on 4/27/2021.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 21-41 are new claims submitted by Applicant.
Claims 1-20 are patent claims cancelled by Applicant.

2.0	REASON FOR REISSUE

In the Remarks filed on 7/26/2021 Applicant has proposed new error statement to change the error statement in the declaration from: (Remarks, page 9 and 10).
“Claimed equation includes minor errors” to 
--The issued claims of US patent 9,979,323 differ from the claims substantively allowed by the Examiner because of a clerical error by the Applicant in forwarding a clean copy of the 
“wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes" which narrows the substantively allowed claims. In addition, in reissue claim 29 the equation:

    PNG
    media_image1.png
    111
    560
    media_image1.png
    Greyscale

is rendered as in the issued claims (claim 19) as,

    PNG
    media_image2.png
    125
    402
    media_image2.png
    Greyscale

having no support in the underlying specification.--

Therefore it appears that the reason for reissue is for,
 (1) broadening patent claim 1, and 
(2) correction of an error in the formula presented in claim 19 of the original patent.




3.0	RESPONSE TO ARGUMENTS

3.1	Improper Marking in Claims 
In response to improper marking in new claims, Applicant has underlined new          claims 21-40 as required under 37 CFR 1.173 (d). Patent Claims 1-20 have been cancelled. Newly added claims 21-41 should be marked as “New” (See MPEP 1453. Amendments to Reissue Applications. V. EXAMPLES OF PROPER AMENDMENTS. C. Presentation of new claims, Example (5)).
3.2	Defective Reissue Oath/Declaration

	In response to the rejection of claims 21-40 under 35 U.S.C. 251 as being based upon a defective reissue Oath/ Declaration, Applicant has proposed new error statement by identifying a specific claim (claim 1) and have identified a single word, phrase, or expression in the specification or in an original claim wherein lies the error. In identifying a specific single word, phrase, or expression in the specification or in an original claim, Applicant identifies a clerical error in the formula in claim 19 of the patent which has been corrected in the reissue claim 29. Additionally, Applicant proposes to broaden claim 1 by eliminating the following limitation,
 	“wherein the current-source drives provide a set of electrical switches in series with a
current source implemented by an inductance serving to regulate current to the stator
electrodes” which unduly narrows the allowed claims. (Remarks, page 9 and 10).
	The proposed error statement in the Declaration is considered defective because,
(a)  	fails to specify how it renders the original patent wholly or partly inoperative or invalid. 
(b)	omission of the narrowing limitation is subject to recapture.
3.3	Recapture
	
In response to the rejection of claims 21 and 27-40 under 35 U.S.C. 251 as being subject to an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based, Applicant’s main argument is that the prior art (Kitanaka) does not teach current-source drives that provides "a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes" as required by the amended claims. (Remarks page 13).
Applicant’s remarks are not convincing because recapture is based on whether surrendered limitation is still present in the broader claim and not whether the prior art teaches the surrendered limitation. Furthermore, it appears from Applicant’s argument (Remarks page 12, last two lines) that Applicant is considering the “current-source drive” as the surrendered limitation which is not correct, because the surrendered limitation is that limitation that was added during prosecution of the original application to define the invention over the art.
A reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history.

    PNG
    media_image3.png
    351
    317
    media_image3.png
    Greyscale

Fig. Patent family’s entire prosecution history
In the instant reissue application, the applicant broadened original patent claim 1 by omitting a limitation, “wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.
The Examiner notes that during the prosecution of the ‘347 application besides amending claim 1 by adding the above limitation to define over the prior art, Applicant argued that the prior art (Kitanaka) neither teaches nor described current source drives that provides "a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes”, (See prosecution of ‘347 application, Applicant Arguments/Remarks made in an amendment filed on 12/05/2017).
As noted in MPEP 1412.02 the recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim.
Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter. A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art. A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
In the instant case, patent owner amended claim 1 during prosecution of the ‘347 application by adding a limitation "a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes" to define the invention over the prior art. Therefore, omission of this limitation in the current reissue constitute Surrendered Subject Matter. A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.
In view of the above rebuttal of Applicant’s arguments, the  Examiner maintains the  rejection of claims 21 and 27-40 under 35 U.S.C. 251 as being subject to an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

3.4	Response to Claim Rejection 112 2nd Paragraph



3.5	Response to Claim Rejection-35 USC § 102/103

	Chretien et al. and Gabriel et al
Regarding Claims 21, 27, 28, 32-34, 36-38, and 40 rejected under 35 U.S.C. 102 as anticipated by Chretien et al. (US 2014/0265956) or, in the alternative, under 35 U.S.C. 103 as obvious over Chretien et al. and Gabriel et al.  (US 4,754,185), Applicant’s main argument is that the Examiner has provided no foundation to support the idea that the voltage source control strategy of Chretien would he operable with a current-source drive on electrostatic motor. The Applicant submits that it is unlikely that a prior art voltage control strategy for electromagnetic motors would function with a current-source driven electrostatic motor per the present invention without extensive modifications neither suggested nor taught by the art. (Remarks, page 11). The Examiner disagrees for the following reasons:
As set forth in the rejection of the claims, particularly claim 21, Chretien et al. (US 2014/0265956) discloses methods and systems for controlling an electrostatic motor (capacitance motor) [0031] [0032]. Specifically, Chretien teaches the method of controlling electric motor is applicable to ECM motors (Electronically Commutated Motors) [0020] therefore it is applicable to current source drive for an electrostatic motor. 
a, Ib, and Ic. are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current  (Iq) [0035]. (Fig. 5). More specifically, Chretien et al. discloses current command generator 604 generates a d-axis command Id* and torque compensator 612 generates a q-axis command Iq* using a real time current demand signal 614. D-axis command Id* and q-axis command Iq* are both also sent to PI controller 606 for controlling the current Ia, Ib, and Ic supplied to motor 102 to drive the load 112 [0035]. Thus Chretien et al. discloses control strategy for current-source driven electrostatic motors.
To the extent that Chretien et al. may not specifically disclose a set of current-source drives, it is known to one of ordinary skill in the art that a voltage source can be converted to an equivalent current source and vice versa according to Norton and Thévenin equivalent respectively. (See Thévenin’s1 theorem from Wikipedia, the free encyclopedia).

In view of the above rebuttal of Applicant’s arguments, the Examiner maintains the rejection of claims 21, 27, 28, 32-34, 36-38 and 40 rejected under 35 U.S.C. 102 as being anticipated by Chretien et al. (US 2014/0265956) or, in the alternative, under 35 U.S.C. 103 as obvious over Chretien et al. and Gabriel et al.  (US 4,754,185).
3.6	Response to Claim Rejection-35 USC § 103

Kitanaka, Petrowsky, and Lamsahel 
Regarding Claims 21, 27, 32, 34, and 35 rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663) and Lamsahel (US 2015/0130381), Applicant did not specifically provide arguments addressing limitations of the claims, rather made a broad statement that the Examiner mistakenly applied a “d-q control strategy” for an ECM motor to an electrostatic motor driven by a current source. (Remarks, page 12).
Applicant’s above argument has been considered by the Examiner and is not found convincing because Kitanaka discloses d-q control strategy for an electrical motor. 

Petrowsky et al. was added for teaching electrostatic motor of a type having a stator with multiple stator electrodes (stator plates 200) adapted to generate a rotating stator electric field vector about an axis, and a rotor having multiple rotor electrodes (rotor plates 100) providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces. Petrowsky et al. specifically disclosed current source drive (current sourced inverter CSI) that can maintain a constant current output to a load, such as an electrostatic machine. Petrowsky also teaches both a current-source drive (Current Source Inverter (CSI)) and a voltage-source drive (Voltage-Source Inverter (VSI)) for controlling an electrostatic motor [0059]. As set forth in the rejection of the claims one of ordinary skill in the art would have combined the d-q control strategy disclosed by Kitanaka for controlling a three phase electrical motor and the teaching of Lamsahel that d, q coordinate system simplifies the differential equations that describe the dynamic behavior of the electric motor applied for controlling an electrostatic motor supplied by a current source drive disclosed by Petrowsky. Each of the cited prior art references are related to the operation of three phase electrical motors 2 coordinate system to simplify the control of three phase system (three phase electrostatic motor).
In view of the above rebuttal of Applicant’s arguments, the Examiner maintains the rejection of Claims 21, 27, 32, 34, and 35 rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663) and Lamsahel (US 2015/0130381),
4.0	CLAIM REJECTION 35 U.S.C. 251 
4.1	Defective Reissue Oath/Declaration

The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The reissue oath/declarations filed with this application is defective for following reasons.  
This error statement in the declarations filed on 06/07/2018, 08/27/2018 and 09/04/2018 is not sufficient because it does not fully set forth how the error causes the patent to be inoperative or invalid.  For example, MPEP 1414(II) (B) states: “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” (emphasis added).  The examiner notes that the declaration submitted on 06/07/2018, 08/27/2018 and 09/04/2018 does acknowledge the existence of an error in the claims, however, it does not identify a single word, phrase, or expression in an original claim and it does not indicate how the error renders the patent inoperative or invalid.

Claims 21-41 are rejected as being based upon a defective reissue Oath/ Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
4.2	Recapture
Claims 21, and 27-40 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue, which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During prosecution of the original application (“the ‘347 application”), the application had claims directed to “variable speed drive” including a “a set of current-source drives adapted to connect to the multiple stator electrodes”. (See the ‘347 application claim 1, filed 3/08/2017).
Applicant in the amendment submitted on 12/05/2017, amended claim 1 by reciting, 
wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes”.
Clearly, Applicant introduced limitations (see underlined) related to “current-source drives…. wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.”
Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). 
    PNG
    media_image3.png
    351
    317
    media_image3.png
    Greyscale

Fig. Patent family’s entire prosecution history

The "original application" includes the patent family’s entire prosecution history         (see Fig. Patent family prosecution history). MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. 
MPEP in 1412.02 states:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three-step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test. 

Examiner applies the three-step process as follows:

Step (1)
In the instant application, the applicant broadened original patent claim 1 by omitting a limitation “wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.”
Therefore step (1) is satisfied. 
Step (2)

“[i]t is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” (Id., at 1412.02, II.B.1.)  

The Examiner notes that during the prosecution of the ‘347 application besides amending claim 1 as discussed above, Applicant argued that the prior art, Kitanaka neither teaches nor described current source drives that provides "a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes”, (See prosecution of ‘347 application, Applicant Arguments/Remarks made in an amendment filed on 12/05/2017).
As indicated by the Applicant’s amendment and arguments noted above, The Examiner determines that the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution, specifically the limitation related to “set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes”.
Therefore, step (2) is satisfied. 
Step (3)
With respect to the third step of the recapture determination and the question that whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule, MPEP states:


The Examiner determines that the claim limitation related to “set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes” has been entirely eliminated from claim 21 in the reissue application and the claim has not been materially narrowed in any way in the reissue Application.
Examiner determines there is no material narrowing of the claim to avoid the recapture rule. Accordingly, step (3) is satisfied.
The examiner thus considers that claims 21, and 27-40 are recapturing subject matter that was previously surrendered and for that matter, claims 21, and 27-40 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
5.0	CLAIM REJECTION 35 U.S.C. 102/103 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


5.1	Chretien, Gabriel (cl. 21, 27, 28, 32-34, 36-38, 40)

Claims 21, 27, 28, 32-34, 36-38 and 40 are rejected under 35 U.S.C. 102 as anticipated by Chretien et al. (US 2014/0265956) or, in the alternative, under 35 U.S.C. 103 as obvious over Chretien et al.  and Gabriel et al.  (US 4,754,185).

21. (new) A variable speed drive for an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
Chretien et al. (US 2014/0265956) discloses methods and systems for controlling an electrostatic motor (capacitance motor) [0031] [0032].
Electrostatic motor (capacitance motor) disclosed by Chretien et al. inherently have  stator and rotor with multiple stator and rotor electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces. 
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively it would have been obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a 
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to have provided in the electrostatic motor disclosed by Chretien et al. a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces disclosed by Gabriel et al.  to effect rotational movement of the rotor.

a set of current--source drives adapted to connect to the multiple stator electrodes;
As shown in Fig. 1 of Chretien et al., invertor 108 supplies current required by motor 102 to drive a load 112 [0026]. Because invertor 108 supplies current to motor to drive a load it is considered a current source drive. Chretien et al. discloses receiving a position signal from the rotor position detector and current measurements Ia, Ib, and Ic. are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current (Iq) [0035]. (Fig. 5). More specifically, Chretien et al. discloses current command generator 604 generates a d-axis command Id* and torque compensator 612 generates a q-axis command Iq* using a real time current demand signal 614. D-axis command Id* and q-axis command Iq* are both also sent to PI controller 606 for controlling the current Ia, Ib, and Ic supplied to motor 102 to drive the load 112 [0035]. Thus Chretien et al. discloses control strategy for current-source driven electrostatic motors.
3 theorem from Wikipedia, the free encyclopedia).
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used either a current source drive or a voltage source drive for controlling an electrostatic motor. See MPEP 2143. I. Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

a rotor position determination system;
Chretien et al. discloses rotor position determination system (SENSORLESS POSITION SENSOR) (Fig. 5)

an ABC-dq transformation circuit receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d-q vector;
Chretien et al. discloses receiving a position signal from the rotor position detector and current measurements Ia, Ib, and Ic are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current  (Iq) [0035]. (Fig. 5).

an input for receiving the desired d-q vector;
Chretien et al. discloses input for receiving the desired d-q vector (Id*, Iq*). (Fig. 5).

a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector; and
d*, Iq*) and comparing it to the measured d-q vector (Id, Iq) to produce an error vector (Id_err, Iq_err) (Fig. 5). 

a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Chretien et al. discloses transforming the error vector (Id_err, Iq_err) to produce a set of outputs provided by the a-b-c conversion module 608 (dq [Symbol font/0xAE]abc) to the current-source drives for driving the stator electrodes (Fig. 5, Fig. 9).
Chretien et al. discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].

27. (new) The variable speed drive of claim 21 further including an input circuit generating the desired d-q vector based on a received command selected from the group of commands of torque and speed to control current applied to the stator electrodes.
Chretien et al. (US 2014/0265956) and Gabriel et al.  (US 4,754,185), discloses all of the limitations of claim 21 as set forth above.
Chretien et al. disclosed input circuit generating the desired d-q vector (d-axis current command id* and a q-axis current command iq*) based on a received command selected from 

    PNG
    media_image7.png
    584
    845
    media_image7.png
    Greyscale


Chretien et al. Fig. 5.


28. (new) The variable speed drive of claim 27 wherein the input circuit selects an angle for the desired d-q vector between the d- and q- motor axes as a function of coupling capacitance between a rotor terminal and a stator terminal and a coupling capacitance between two stator terminals.
Chretien et al. (US 2014/0265956) discloses all of the limitations of claim 27 as set forth above.
d*  Iq*)  based on Torque/Current demand to control current applied to the stator electrodes (Fig. 5).[0039].
Gabriel et al.  (US 4,754,185) teaches capacitive coupling from the stator lands is used to energize rotor lands.
Since it is known that the torque developed by electrostatic motor is a function of the capacitance it would have been obvious to one of ordinary skill in the art to provide an angle of the d-q voltage vector between the d- and q- motor axes as a function of the capacitance.

32. (new) The variable speed drive of claim 21 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on either the stator or rotor.
Chretien et al. (US 2014/0265956) and Gabriel et al.  (US 4,754,185), discloses all of the limitations of claim 21 as set forth above.
Chretien et al. (US 2014/0265956) discloses position detection system (SENSORLESS POSITION SENSOR) is selected from the group consisting of a position encoder for detecting rotor machine angle Theta [0038] (Fig. 5).

33. (new) The variable speed drive of claim 21 wherein the stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
Chretien et al. alone or in combination with Gabriel discloses all of the limitations of claim 21 as set forth above.

To the extent that Chretien et al. may not disclose in the three phase AC motor wherein the stator inherently includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal it is obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches three phase electrostatic motor wherein stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal (Fig. 17, Fig. 23).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Chretien et al. by providing electrostatic motor having a stator with three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal disclosed by Gabriel for generating intense electrostatic field resulting in forces for the rotational movement of a rotor with respect to stator.

34. (new) The variable speed drive of claim 21 further including an electrostatic motor of a type having a stator with multiple stator electrodes receiving output from the current-source drives and adapted to generate a rotating stator electric field vector about the axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces.

Electrostatic motor (capacitance motor) disclosed by Chretien et al. inherently have a stator and rotor with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces [0032].
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively it would have been obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 9, Fig. 23, Fig. 24).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify electrostatic current motor disclosed by Kitanaka and Lamsahel by providing electrostatic motor with a rotor having multiple rotor electrodes disclosed by Petrowsky et al. to produce a large electric field across a pair of electrodes (e.g., stator plates and rotor plates) to generate sufficient torque for practical applications (Petrowsky. [0035]).

36. (new) A method of providing variable speed control of an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, comprising the steps of:
Chretien et al. (US 2014/0265956) discloses methods and systems for controlling an electrostatic motor (capacitance motor).
Electrostatic motor (capacitance motor) disclosed by Chretien et al. inherently have a stator and rotor with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces [0032].
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively it would have been obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 9, Fig. 23, Fig. 24).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to have provided in the electrostatic motor disclosed by Chretien et al. a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces disclosed by Gabriel et al.  to effect rotational movement of the rotor.

providing a set of current-source drives for providing current to the stator electrodes;
Chretien et al. discloses providing a set of current-source drives (Inverter 108) for providing current to the stator electrodes of the motor 112 (Fig. 1). Chretien discloses generating a real-time current demand signal using the estimated torque value, the real-time current demand signal compensating the motor controller to produce a substantially constant average motor output torque over a wide speed range [0005].

receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d--q vector;
Chretien et al. discloses receiving a position signal from the rotor position detector and current measurements Ia, Ib, and Ic are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current  (Iq) [0035]. 
Chretien et al. discloses the proposed algorithms permit controlling the average torque production of the machine through real time adjustments to the transient d and/or q current trajectories [0024]. Chretien et al. also discloses the algorithm is also valid if the drive is getting the information on the rotor position from sensors [0038].

receiving a desired d-q vector and comparing it to the measured d-q vector to produce an error vector; and
Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) and comparing it to the measured d-q vector (Id, Iq) to produce an error vector (Id_err, Iq_err) (Fig. 5). 	

transforming the error vector to produce a set of outputs provided to the current-source drives for driving the stator electrodes.
Chretien et al. discloses transforming the error vector (Id_err, Iq_err) to produce a set of outputs provided by the a-b-c conversion module 608 (dq [Symbol font/0xAE]abc) to the current-source drives for driving the stator electrodes (Fig. 5, Fig. 9).
Chretien et al. discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].

37. (new) The method of claim 36 further including the step of generating the desired d-q current vector based on a received command selected from commands selected from the group consisting of torque and speed to control current applied to the stator electrodes.
Chretien et al. (US 2014/0265956) alone or in combination with Gabriel et al.  (US 4,754,185), discloses all of the limitations of claim 36 as set forth above.
Chretien et al. (US 2014/0265956) discloses generating the desired d-q current vector (Id*  Iq*)  based on a received command selected from commands selected from the group consisting of torque and speed to control current applied to the stator electrodes (Fig. 5).[0039].

38. (new) The method of claim 37 wherein the desired d-q voltage vector has an angle between the d- and q- motor axes that is a function of coupling capacitance between a rotor electrode and a stator electrode and a coupling capacitance between two stator electrodes.

	Chretien et al. discloses desired d-q vector (Id*, Iq*) based on the desired torque. Since it is known that the torque developed by electrostatic motor is a function of the capacitance it would have been obvious to one of ordinary skill in the art to provide an angle of the d-q voltage vector between the d- and q- motor axes as a function of the capacitance.

40. (new) The method of claim 36 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on the stator or rotor.
Chretien et al. (US 2014/0265956) alone or in combination with Gabriel et al.  (US 4,754,185), discloses all of the limitations of claim 36 as set forth above.
Chretien et al. discloses position detection system comprising Sensorless Position Estimation (Fig. 5).
6.0	CLAIM REJECTIONS - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.1	Kitanaka, Petrowsky, Lamsahel (cl. 21, 27, 32, 34, 35)

Claim 21, 27, 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663) and Lamsahel (US 2015/0130381).

21. (new) A variable speed drive for an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis and a rotor having mult1pie rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
Kitanaka discloses a variable speed drive for a motor (6) having a stator and rotor [0024] (Fig. 1).

a set of current--source drives adapted to connect to the multiple stator electrodes;
Kitanaka closes set of current-source drives (2) adapted to connect to the multiple stator Electrodes. Specifically an inverter 2 is disclosed that drives the motor (6) (Fig. 1).
Petrowsky et al. also disclosed current source drive (current sourced inverter CSI) that can maintain a constant current output to a load, such as an electrostatic machine [0059] (see for example, Fig. 9E).

a rotor position determination system;
Kitanaka closes rotor position (7) determination system [0052] (Fig. 1).

an ABC-dq transformation circuit receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d-q vector;
Kitanaka discloses ABC-dq transformation circuit (90) receiving a position signal (8) from the rotor position detector and measures of outputs of the current-source drives to develop
a measured d-q vector (id, iq) [0056]. 

an input for receiving the desired d-q vector;
Kitanaka discloses input (id*, iq *) for receiving the desired d-q vector [0056].

a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector; and
Kitanaka discloses a comparison circuit (id/iq subtractors) providing an error vector (did, diq) based on the measured d-q vector and desired d-q vector [0056].

a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Kitanaka discloses ABC-dq transformation circuit (90) receiving a position signal (8) from the rotor position detector and measures of outputs of the current-source drives to develop
a measured d-q vector (id, iq) [0058]. 
Kitanaka does not specifically disclose electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis 
Petrowsky et al. (US 2016/0099663) discloses electrostatic motor of a type having a stator with multiple stator electrodes (stator plates) adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes (rotor plates) providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces [0033] [0034] [0035].  
Lamsahel (US 2015/0130381) discloses method and device for controlling multi-phase rotating electric machine and teaches that by transforming the state variables of the electric motor into the d, q coordinate system the differential equations that describe the dynamic behavior of the electric motor are simplified [0042].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by an electrostatic motor of a type having a stator with multiple stator electrodes (stator plates) adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes (rotor plates) providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces disclosed by Petrowsky et al. and transforming the state variables of the electric motor into the d, q coordinate system disclosed by Kitanaka because Lamsahel (US 2015/0130381) teaches by transforming the state variables of the electric motor into the d, q coordinate system the differential equations that describe the dynamic behavior of the electric motor are simplified.
See MPEP 2143. I. Examples of rationales that may support a conclusion of obviousness include:

The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

27. (new) The variable speed drive of claim 21 further including an input circuit generating the desired d-q vector based on a received command selected from the group of commands of torque and speed to control current applied to the stator electrodes.
Kitanaka, Petrowsky and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Kitanaka disclosed input circuit generating the desired d-q vector (d-axis current command id* and a q-axis current command iq*) based on a received command selected from the group of commands of torque (torque command T*) and speed to control current applied to the stator electrodes [0055] [0056] (Fig. 1).

32. (new) The variable speed drive of claim 21 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on either the stator or rotor.
Kitanaka, Petrowsky and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Kitanaka discloses position detection system 7 (resolver) is selected from the group consisting of a position encoder for detecting rotor machine angle [Symbol font/0x4A]m [0052] (Fig. 1).

34. (new) The variable speed drive of claim 21 further including an electrostatic motor of a type having a stator with multiple stator electrodes receiving output from the current-source drives and adapted to generate a rotating stator electric field vector about the axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 21 as set forth above.
Kitanaka and Lamsahel does not disclose rotor having multiple rotor electrodes.
Petrowsky et al. discloses electrostatic motor 1120 with rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 8, 11A). [0033] [0039] [0071].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Kitanaka and Lamsahel by providing electrostatic motor with a rotor having multiple rotor electrodes disclosed  produce a large electric field across a pair of electrodes (e.g., stator plates and rotor plates) to generate sufficient torque for practical applications (Petrowsky. [0035]).

35. (new) The variable speed drive of claim 34 further including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 34 as set forth above.
Kitanaka and Lamsahel does not disclose insulating f1uid contained to be present between the stator electrodes and rotor electrodes.
	Petrowsky discloses insulating f1uid contained to be present between the stator electrodes and rotor electrodes so that and a high electric field can be maintained without arcing between the electrodes. [0035].
	Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Kitanaka and Lamsahel by providing electrostatic motor including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes disclosed by Petrowsky so that and a high electric field can be maintained without arcing between the electrodes.
6.2	Kitanaka, Petrowsky, Lamsahel, Wang (cl. 22)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381) and Wang (US 8,619,447).

22. (new)	The variable speed drive of claim 21 wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.
	Kitanaka discloses current-source drives provide a set of electrical switches (inverter 2 has switches, “switching element provided in an inverter”) [0015] to regulate current to the stator electrodes for generating a maximum torque at a certain current [0004] [0015].
Kitanaka does not specifically disclose current source implemented by an inductance.
Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes (Fig. 3).

    PNG
    media_image8.png
    540
    821
    media_image8.png
    Greyscale

Wang. Fig. 3
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current.

6.3	Kitanaka, Petrowsky, Lamsahel, Wang, Satou (cl. 23)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Wang (US 8,619,447) and Satou (US 2016/0181954).

23. (new) The variable speed drive of claim 22 wherein the current-source drives include a multi-phase H-bridge of electrical switches receiving current from an inductance operating to regulate current flow.
Kitanaka, Petrowsky, Lamsahel, and Wang discloses all of the limitations of claim 22 as set forth above.
Kitanaka does not disclose electrical switches receiving current from an inductance to regulate current flow.
Wang discloses electrical switches receiving current from an inductance (310, 318) to regulate current to the stator electrodes (Fig. 3).
Kitanaka and Wang does not disclose multi-phase H-bridge.
Satou (US 2016/0181954) teaches motor control apparatus wherein multi-phase H-bridge circuit is used as a power converter 60 to regulate current to the stator electrodes. [0109] (Fig. 1).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current. It would have been obvious to modify the converter disclosed by Kitanaka and Wang by using a multi-phase H-bridge circuit disclosed by Satou for a power converter to regulate current to the stator It would have been obvious to one having ordinary skill in the art at the time the invention was made to use H-bridge inverter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

6.4	Kitanaka, Petrowsky, Lamsahel, Wang, Escobar (cl. 24)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Wang (US 8,619,447), and Escobar et al. (US 2009/0102436).

24. (new) The variable speed drive of claim 22 wherein the current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances operating to regulate current flow to respective stator plates.
Kitanaka, Petrowsky, Lamsahel, and Wang discloses all of the limitations of claim 22 as set forth above.
Kitanaka, Petrowsky, Lamsahel, and Wang dos not disclose multiphase H-bridge of electrical switches includes current to three inductances.
Escobar et al. (US 2009/0102436) discloses current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances (114, 115, 116) operating to regulate current flow to respective stator plates (nonlinear load 113) (Abstract) (Fig. 1).
	Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel, and Wang, by adding multiphase H-bridge of electrical switches includes current to three inductances operating to 

6.5	Kitanaka, Petrowsky, Lamsahel, Wang, Liu (cl. 25, 26)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Wang (US 8,619,447), and Liu et al. (US 8,711,585 B2).
25. (new) The variable speed drive of claim 22 wherein the current-source drive includes a multiphase H-bridge of electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Kitanaka, Wang, Lamsahel and Wang discloses all of the limitations of claim 22 as set forth above.
Kitanaka, Petrowsky, Lamsahel and Wang does not disclose electrical switches providing current to a multiphase transformer system providing a current regulating inductance.




    PNG
    media_image9.png
    763
    612
    media_image9.png
    Greyscale

	
Liu et al. (US 8,711,585 B2) discloses power conversion system comprising electrical switches (“active switches on low voltage side (LVS) 120”) providing current to a multiphase transformer system (110) providing a current regulating inductance and for providing galvanic isolation between high voltage side and low voltage side (col. 1, lines 25-26, col. 4, lines 19-32)) (Fig. 1).

    PNG
    media_image10.png
    380
    872
    media_image10.png
    Greyscale

Liu. Fig. 1
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel and Wang by providing a multiphase transformer system disclosed by Liu et al. for providing galvanic isolation between high voltage side and low voltage side.

26. (new) The variable speed drive of claim 25 wherein the current-source drive provides for a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Kitanaka, Wang, Lamsahel, Wang and Liu discloses all of the limitations of claim 25 as set forth above.
Kitanaka, Petrowsky, Lamsahel and Wang does not disclose a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
fc (470) and sensed voltage output Vdc (425) of the multiphase transformer (Fig.  4). It is noted the sensed current Ifc is proportional to the output current ia supplied to the load 450.
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel and Wang by providing a multiphase transformer system disclosed by Liu et al. and controller controlling switching the electrical switches of the multiphase bridge according to a sensed current output and sensed voltage output of the multiphase transformer disclosed by Liu for controlling the current suppled to a load (motor) by reducing disturbance introduced by inverter load (H-Bridge). 

6.6	Kitanaka, Petrowsky, Lamsahel, Yuki (cl. 30, 31)

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), and Yuki et al. (US 5,959,430).
30. (new) The variable speed drive of claim 21 wherein the input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π (each ±5%).
Kitanaka, Petrowsky and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
max for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π.
Yuki et al. (US 5,959,430) discloses vector control unit for controlling a vector on a dq-axis rotatory coordinate system wherein the input circuit selects an angle [Symbol font/0x4A]v for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π (Fig. 12).   
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, and Lamsahel to select an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π disclosed by Yuki since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

31. (new) The variable speed drive of claim 21 wherein the input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of  π /4, - π /4, 3 π /4, -3 π/4 ( each ±5%). 
Kitanaka, Petrowsky and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Yuki et al. (US 5959430) discloses vector control unit for controlling a vector on a dq-axis rotatory coordinate system wherein the input circuit selects an angle [Symbol font/0x4A]v for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π (Fig. 12).   
max for the desired d-q vector between the d- and q- motor axes from the group consisting π /4, - π /4, 3 π /4, -3 π/4.
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel and Yuki to select an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of π /4, - π /4, 3 π /4, -3 π/4 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
6.7	Kitanaka, Petrowsky, Lamsahel, Brown, Gabriel (cl. 33, 34)

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Brown (US 1,974,483) and Gabriel et al.  (US 4,754,185).

33. (new) The variable speed drive of claim 21 wherein the stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 21 as set forth above.
Kitanaka, Petrowsky, and Lamsahel did not specifically disclose stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.


    PNG
    media_image11.png
    431
    505
    media_image11.png
    Greyscale

Brown. Fig. 7
Additionally, Gabriel et al.  (US 4,754,185) teaches three phase electrostatic motor wherein stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal (Fig. 17, Fig. 23).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel by providing electrostatic motor having a stator with three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal disclosed by Brown and Gabriel for generating 
6.8	Chretien, Gabriel, Wang (cl. 22, 41)


Claims 22 and 41 are rejected under 35 U.S.C. 103 as obvious over Chretien et al.  and Wang (US 8,619,447) or Chretien et al., Gabriel et al.  (US 4,754,185) and Wang (US 8,619,447).

22. (new) The variable speed drive of claim 21 wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.
Chretien alone or in combination with Gabriel discloses all of the limitations of claim 21 as set forth above.
	Chretien discloses current-source drives provide a set of electrical switches (inverter 108 has switches) [0015] to regulate current to the stator electrodes for generating a maximum torque at a certain current [0039].
Chretien does not specifically disclose current source implemented by an inductance.
Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes (Fig. 3).

    PNG
    media_image8.png
    540
    821
    media_image8.png
    Greyscale

Wang. Fig. 3
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current.

41. (New) A variable speed drive for an electrostatic motor of a type having a stator with
multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field
interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
a set of current-source drives adapted to connect to the multiple stator electrodes wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value;
Chretien et al. alone or in combination with Gabriel et al.  (US 4,754,185) disclosed all of the claimed limitations except wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value.
Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes (Fig. 3).

    PNG
    media_image8.png
    540
    821
    media_image8.png
    Greyscale

Wang. Fig. 3
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current.

Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the alternative current motor disclosed by Chretien by regulating current output to the motor to within 25 percent of a command value to produce a substantially constant average motor output torque.

a rotor position determination system providing a position signal;
an ABC-dq transformation circuit receiving the position signal from the rotor position determination system and measures of outputs of the current-source drives to develop a reassured d-q vector;
an input for receiving the desired d-q vector;
a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector: and
a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Chretien et al. alone or in combination with Gabriel et al.  (US 4,754,185) disclosed all of the above limitations as set forth in the rejection of claim 21 above.
6.9	Chretien, Gabriel, Wang, Satou (cl. 23)

Claim 23 is rejected under 35 U.S.C. 103 as obvious over Chretien et al., Wang (US 8,619,447) and Satou (US 2016/0181954) or Chretien et al., Gabriel et al.  (US 4,754,185), Wang (US 8,619,447) and Satou (US 2016/0181954).

23. (new) The variable speed drive of claim 22 wherein the current-source drives include a multi-phase H-bridge of electrical switches receiving current from an inductance operating to regulate current flow.
Chretien, Gabriel, and Wang discloses all of the limitations of claim 22 as set forth above.
Wang discloses electrical switches receiving current from an inductance (310, 318) to regulate current to the stator electrodes (Fig. 3).
Chretien, Gabriel, and Wang does not disclose multi-phase H-bridge.
Satou (US 2016/0181954) teaches motor control apparatus wherein multi-phase H-bridge circuit is used as a power converter 60 to regulate current to the stator electrodes. [0109] (Fig. 1).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Wang by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current. It would have been obvious to modify the converter disclosed by Kitanaka and Wang by using a multi-phase H-bridge circuit disclosed by Satou for a power converter to regulate current to the stator electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use H-bridge inverter, since it has been held to be within the In re Leshin, 125 USPQ 416.

6.10	Chretien, Gabriel, Wang, Escobar (cl. 24)

Claim 24 is rejected under 35 U.S.C. 103 as obvious over Chretien et al., Wang (US 8,619,447) and Escobar et al. (US 2009/0102436) or Chretien et al., Gabriel et al.  (US 4,754,185), Wang (US 8,619,447) and Escobar et al. (US 2009/0102436).

24. (new) The variable speed drive of claim 22 wherein the current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances operating to regulate current flow to respective stator plates.
Chretien, Gabriel, and Wang discloses all of the limitations of claim 22 as set forth above.
Chretien, Gabriel, and Wang dos not disclose multiphase H-bridge of electrical switches includes current to three inductances.
Escobar et al. (US 2009/0102436) discloses current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances (114, 115, 116) operating to regulate current flow to respective stator plates (nonlinear load 113) (Abstract) (Fig. 1).

    PNG
    media_image9.png
    763
    612
    media_image9.png
    Greyscale


          Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Wang, by adding multiphase H-bridge of electrical switches includes current to three inductances operating to regulate current flow to respective stator plates (nonlinear load 113) disclosed by Escobar for regulating the current supplied to a non-linear load, for example an electrical motor.

6.11	Chretien, Gabriel, Wang, Liu (cl. 25, 26)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chretien et al., Wang (US 8,619,447) and Liu et al. (US 8,711,585 B2) or Chretien et al., Gabriel et al.  (US 4,754,185), Wang (US 8,619,447) and Liu et al. (US 8,711,585 B2).

25. (new) The variable speed drive of claim 22 wherein the current-source drive includes a multiphase H-bridge of electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Chretien, Gabriel, and Wang discloses all of the limitations of claim 22 as set forth above.
Chretien, Gabriel, and Wang does not disclose electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Liu et al. (US 8,711,585 B2) discloses power conversion system comprising electrical switches (“active switches on low voltage side (LVS) 120”) providing current to a multiphase transformer system (110) providing a current regulating inductance and for providing galvanic isolation between high voltage side and low voltage side (col. 1, lines 25-26, col. 4, lines 19-32)) (Fig. 1).

    PNG
    media_image10.png
    380
    872
    media_image10.png
    Greyscale

Liu. Fig. 1


26. (new) The variable speed drive of claim 25 wherein the current-source drive provides for a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Chretien, Gabriel, Wang and Liu discloses all of the limitations of claim 25 as set forth above.
Chretien discloses controller 106 controlling the switching of inverter 108 according to a   sensed current output (Fig. 1).
Chretien, Gabriel, and Wang does not disclose a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Liu et al. (US 8,711,585 B2) discloses power conversion system including controller 400 controlling switching the electrical switches of the multiphase bridge according to a sensed current output Ifc (470) and sensed voltage output Vdc (425) of the multiphase transformer (Fig.  4). It is noted the sensed current Ifc is proportional to the output current ia supplied to the load 450.


6.12	Chretien, Gabriel, Ferris (cl. 29, 39)

Claims 29 and 39 are rejected under 35 U.S.C. 103 as obvious over Chretien et al.  and Ferriss et al. (US 3,951,000) or Chretien et al.  Gabriel et al.  (US 4,754,185) and Ferriss et al. (US 3,951,000).

29. (new) The variable speed drive of claim 21 wherein the input circuit selects an angle for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image1.png
    111
    560
    media_image1.png
    Greyscale


where:
[Symbol font/0x67]max is an optimum angle magnitude between the desired d-q voltage vector and the q-axis, normally a constant value for steady-state motor operation;
Vfr is the magnitude of the rotor excitation voltage
Vs is the magnitude of the stator excitation voltage
Csfm1 is the magnitude of the fundamental of the coupling capacitance between any one of the stator terminals (a, b, c) to any one of the rotor terminals (Vf+ or Vf-).
Csfm1 is the magnitude of the capacitance whose product with applied field voltage vfr results in rotor charge for fundamental frequency torque production;
Csm2 is the magnitude of the second harmonic of the coupling capacitance between any two stator terminals (a-b, b-c, c-a);
Csm2 is a magnitude of a second harmonic of a self-capacitance of any one of the stator terminals.
Chretien et al. alone or in combination with Gabriel discloses all of the limitations of claim 21 as set forth above.
Although Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) it does not specifically disclose input circuit selects an angle for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image1.png
    111
    560
    media_image1.png
    Greyscale


Ferris et al disclosed the energy stored in the gap of electrostatic motor is,
U = ½ CV2
The Torque (T) developed is:
T = N                        
                            
                                
                                    d
                                    U
                                
                                
                                    d
                                    θ
                                
                            
                        
                    
Where,

C = capacitance across the gap
Θ = angle
N = number of electrodes

Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max according to the claimed formula since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifically, Ferris teaches the torque T developed by an electrostatic motor depends upon the angle Θ, voltage V, and the capacitance C. Therefore it would have obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max  as a function of the variables: voltage V, and the capacitance C, according to the claimed formula so as to maximize the torque T developed by the electrostatic motor.


39. (new) The method of claim 38 wherein the torque input circuit selects an angle for the desired d-q voltage vector between the d- and q- motor axes according to a formula:
where:
[Symbol font/0x67]max is an optimum angle magnitude between the desired d-q voltage vector and the q-axis, normally a constant value for steady-state motor operation;
Vfr is the magnitude of the rotor excitation voltage
Vs is the magnitude of the stator excitation voltage
Csfml is the magnitude of the fundamental of the coupling capacitance between any one of the stator terminals (a, b, c) to any one of the rotor terminals (Vf+ or Vf-)
Csfml is the magnitude of the capacitance whose product with applied field voltage Vfr results in rotor charge for fundamental frequency torque production;
Csm2 is the magnitude of the second harmonic of the coupling capacitance between any two stator terminals (a-b, b-c, c-a);
Css2 is a magnitude of a second harmonic of a self-capacitance of any one of the stator terminals.
Chretien et al. alone or in combination with Gabriel discloses all of the limitations of claim 38 as set forth above.
Although Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) it does not specifically disclose an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image1.png
    111
    560
    media_image1.png
    Greyscale

Ferris et al disclosed the energy stored in the gap of electrostatic motor is,
U = ½ CV2
The Torque (T) developed is:
T = N                        
                            
                                
                                    d
                                    U
                                
                                
                                    d
                                    θ
                                
                            
                        
                    
Where,
V = voltage across the gap
C = capacitance across the gap
Θ = angle
N = number of electrodes
max according to the claimed formula since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifically, Ferris teaches the torque T developed by an electrostatic motor depends upon the angle Θ, voltage V, and the capacitance C. Therefore it would have obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max as a function of the variables: voltage V, and the capacitance C, according to the claimed formula so as to maximize the torque T developed by the electrostatic motor.

6.13	Chretien, Gabriel, Petrowsky (cl. 35, 41)

Claims 35 and 41 are rejected under 35 U.S.C. 103 as obvious over Chretien et al.  (US 2014/0265956) and Petrowsky et al. (US 2016/0099663), or Chretien et al. (US 2014/0265956), Gabriel et al.  (US 4,754,185) and Petrowsky et al. (US 2016/0099663).
35. (new) The variable speed drive of claim 34 further including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes.
Chretien et al. alone or in combination with Gabriel discloses all of the limitations of claim 34 as set forth above.
Chretien et al. and Gabriel does not disclose insulating fluid contained to be present between the stator electrodes and rotor electrodes.
	Petrowsky discloses insulating f1uid contained to be present between the stator electrodes and rotor electrodes so that and a high electric field can be maintained without arcing between the electrodes. [0035].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify electrostatic motor disclosed by Chretien et al. and Gabriel by providing electrostatic motor including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes disclosed by Petrowsky so that and a high electric field can be maintained without arcing between the electrodes.

Regarding new claim 41, Chretien et al. alone or in combination with Gabriel et al.  (US 4,754,185) disclosed all of the claimed limitations except wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value.
Petrowsky disclosed current-source drives (current source inverter (CSI)) provides a set of electrical switches 975 in series with a current source implemented by an inductance 970 serving to regulate current to the stator electrodes and regulating current output to the electrostatic motor 960 (Fig. 9E, see also Fig. 11C including CSI power converter) [0059] [0076].

    PNG
    media_image12.png
    43
    300
    media_image12.png
    Greyscale


Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien by adding current source drive (CSI) for an electrostatic motor including set of electrical switches in series with a current source implemented by an inductance disclosed to regulate current to the stator electrodes for generating a maximum torque at a certain current.
Regarding regulating current output to the motor to within 25 percent of a command value, Chretien et al. discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien by regulating current output to the motor to within 25 percent of a command value to produce a substantially constant average motor output torque. See MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.             II.    ROUTINE OPTIMIZATION. A.    Optimization Within Prior Art Conditions or Through Routine Experimentation. "[W]here the general conditions of a claim are disclosed in the prior art (same structure), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). In the instant case all of the limitations pertaining to the structure of the claimed device are disclosed in the prior art and one of ordinary skill in the art would easily modify the operation of the device for 
8.0	CONCLUSION

8.1	ACTION MADE FINAL

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.2	Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Doncker et al (US 5,280,421) disclosed current regulator wherein the current-source drives provide a set of electrical switches (switching devices: col 3, lines17-20) in series with a current source implemented by an inductance serving to regulate current in motor drives (col. 1, lines 31-36).

	Nakai (US 2015/0333686) discloses current control apparatus for three-phase rotary machine including current source series connected switching elements and d-q coordinate transform system. 
	
	 Azmi et al. “Current control of grid connected three phase current source inverter based on medium power renewable energy system” (International Journal of Advanced Technology and Engineering Exploration, Vol 8(74), January 2021) disclosed d-q control of 3 phase current source inverter (CSI) for PV grid integration and the advantages of CSI. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on M-F 9:00AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-2227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A Norton equivalent circuit is related to the Thévenin equivalent by, 
        
        
        
    PNG
    media_image4.png
    108
    124
    media_image4.png
    Greyscale

        
    PNG
    media_image5.png
    214
    276
    media_image5.png
    Greyscale

        2
    PNG
    media_image6.png
    669
    840
    media_image6.png
    Greyscale

        From Wikipedia: Direct-quadrature-zero transformation. The DQZ transform is the product of the Clarke transform and the Park transform, first proposed in 1929 by Robert H. Park. The DQZ transform is often used in the context of electrical engineering with three-phase circuits. The transform can be used to rotate the reference frames of AC waveforms such that they become DC signals. Simplified calculations can then be carried out on these DC quantities before performing the inverse transform to recover the actual three-phase AC results.
        3 A Norton equivalent circuit is related to the Thévenin equivalent by, 
        
        
        
    PNG
    media_image4.png
    108
    124
    media_image4.png
    Greyscale

        
    PNG
    media_image5.png
    214
    276
    media_image5.png
    Greyscale